UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
HARRY L. FORE,

                      Plaintiff,
                                                   MEMORANDUM & ORDER
          -against-                                18-CV-1658(JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Harry L. Fore, pro se
                    600 Franklin Avenue
                    P.O. Box 352
                    Garden City, New York 11530

For Defendant:        Candace Scott Appleton, Esq.
                      United States Attorney’s Office
                      Eastern District Of New York
                      271 Cadman Plaza East
                      Brooklyn, New York 11201

SEYBERT, District Judge:
          Currently    pending     before    the   Court   is   defendant

Commissioner   of   Social   Security’s     (“Commissioner”)    motion   to

dismiss pro se plaintiff Harry L. Fore’s (“Plaintiff”) Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of

subject matter jurisdiction.       (Comm’r Mot., D.E. 11; Comm’r Br.,

D.E. 12; Pl. Opp., D.E. 14; Comm’r Reply, D.E. 16.)               For the

following reasons, the Commissioner’s motion is GRANTED.
                            BACKGROUND

I.   Plaintiff’s Prior Social Security Fraud Conviction and
     Motion to Vacate, Set Aside, or Correct his Sentence
     Pursuant to 28 U.S.C. § 2255

          On January 30, 1997, a grand jury named Plaintiff in a

25-count indictment that charged him with fraudulent use of two

social security numbers, mail fraud, and making false statements,

in violation of 42 U.S.C. § 408(a) and 18 U.S.C. §§ 1341, 1001.

See U.S. v. Fore, 169 F.3d 104, 106 (2d Cir. 1999).   As described

by the Second Circuit:

     Fore obtained two different social security numbers in
     1971 and 1976, providing false information on his second
     social security number application.     Using his first
     number, Fore unlawfully claimed and received social
     security disability benefits for himself and his
     dependents in the amount of $66,000 for the period of
     July 1989 through February 1996.      The benefits were
     unlawful because Fore was not disabled and actually
     worked during that time. Fore used his second social
     security number in connection with his employment at
     Friendly’s restaurant between April 1989 and April 1990
     and Carey Transportation between March 1992 and February
     1993.   During   the    time   he   worked    for   Carey
     Transportation, Fore made three workers compensation
     claims using the second social security number,
     including a claim for which he received $19,000 from
     Aetna Casualty and Surety Company between March 1993 and
     November 1994.    In connection with the third workers
     compensation claim, Fore’s physician completed medical
     reports known as “C–4” forms and mailed them to the
     insurance company between September 1993 and November
     1994. These mailings provided the basis for the 14 counts
     of mail fraud with which Fore was charged.

     In September 1993, Fore applied for a job as a custodian
     with the U.S. Postal Service, using his first social
     security number.     He made false statements on his
     government employment application because he did not
     disclose the second social security number, his full

                                2
      work history, or his prior claims regarding disability
      and workers compensation. Fore worked for the postal
      service between October 1993 and May 1994.

Id. at 106-07.             On October 23, 1997, after a trial before the

undersigned, a jury convicted Plaintiff on all 25 counts. 1                      (See

No.   97-CR-0108,          D.E.   33.)      On   January 20, 1998,       this   Court

sentenced Plaintiff to 25 concurrent terms of 27 months and to 3

years of supervision upon his release from prison.                    (See No. 97-

CR-0108, D.E. 43 and 44.)              As a condition of supervised release,

among others, Plaintiff was required to pay restitution in the

amount of $89,680.53.             (See No. 97-CR-0108, D.E. 43 and 44.)

             Plaintiff appealed his conviction to the Second Circuit.

Among other things, the Second Circuit held that Plaintiff did not

suffer a constitutional deprivation by proceeding pro se at trial

and   that     his    decision       to    waive   counsel   was     “knowing    and

intelligent”         and     that    he    “considered     and   understood       the

ramifications of his choice.”                Fore, 169 F.3d at 108–09.            The

Second Circuit also affirmed the Court’s restitution order to the

extent   the    Court       “imposed      restitution    payments   to    SSA   as   a

condition of [Plaintiff’s] supervised released.”                    Fore, 169 F.3d

at 110. The Second Circuit vacated the “portion of the restitution


1 On September 9, 1997, Plaintiff informed the Court “that he
wanted to represent himself at trial because ‘no one [knew] what
[he] was going through at this particular time better than [he
did].’” Fore, 169 F.3d at 107 (alterations in original).
Although the undersigned warned Plaintiff “of the dangers of
proceeding pro se,” Plaintiff did not change his mind. Id.
                                            3
order directing payment to Cigna.”            Id. at 109-10.       On remand,

this Court amended the judgment to read: “The following restitution

amount is deleted from the prior judgment, as directed by the

Second Circuit: CIGNA: $4,420.00.            As a result the restitution

amount is decreased by $4,420.00 making the restitution amount

$85,260.53.”    (No. 97-CR-0108, D.E. 80.)

             On April 8, 1999, Plaintiff, proceeding pro se, filed a

motion to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255.     (See No. 99-CV-2140, Pet., D.E. 1.)           Plaintiff

argued, among other things, that his conviction was obtained in

violation of his constitutional rights because he was pro se and

mentally incompetent.      (See No. 99-CV-2140, Pet.)        On November 2,

2001   the   Court   denied    Plaintiff’s    motion.      (No.   99-CV-2140,

Nov. 2, 2001 Order, D.E. 17.)             The Court construed Plaintiff’s

claim of mental incompetence to allege that he was “mentally

incompetent at the time of trial and, therefore, his constitutional

rights were violated and also to argue that Petitioner did not

previously bring any of the claims brought in the § 2255 proceeding

because   he   was   mentally    incompetent    and   proceeding    pro   se.”

(Nov. 2, 2001 Order at 6.)           The Court found that his mental

impairment     arguments      were   an    attempt    to   “relitigate     the

determination of this Court, which was affirmed by the Court of

Appeals, that Petitioner was competent at the time of trial and is

therefore barred.”     (No. 99-CV-2140, Nov. 2, 2001 Order at 7.)

                                      4
II.    Plaintiff’s 1985 and 2000 Benefits Applications and Decisions

            On November 5, 1985, an Administrative Law Judge (“ALJ”)

determined that Plaintiff was entitled to a period of disability

beginning December 13, 1983.    (Appeals Council Notice, D.E. 14, at

ECF p. 1617; Nov. 5, 1983 Determination, D.E. 1-7, at ECF pp. 14-

21.)    Plaintiff’s disability ceased as a result of substantial

gainful activity in April 1989 and his entitlement to a period of

disability and disability insurance benefits terminated at the end

of June 1989.    (Appeals Council Notice at ECF p. 17.)

            In 2000, Plaintiff reapplied for a period of disability,

disability insurance benefits, and supplemental security income

(the “2000 Benefits Application”).    (Appeals Council Notice at ECF

p. 17.)     The Social Security Administration (“SSA”) approved

Plaintiff’s claim for only supplemental security income (the “2000

Benefits Decision”).     (Appeals Council Notice at ECF p. 17.)

Plaintiff’s claim for Title II 2 (disability) benefits was denied

for failure to establish disability through the date he was last

insured, i.e. 1995.    (Appeals Council Notice at ECF p. 17.)    In


2 “Title II provides for payment of disability benefits to
disabled individuals who are ‘insured’ under the [SSA] by virtue
of their contributions to the Social Security trust fund through
the Social Security tax on their earnings, as well as to certain
disabled dependents of insured individuals. Title XVI provides
SSI payments to disabled individuals (including children under
age 18) who have limited income and resources.” See
https://www.ssa.gov/disability/professionals/bluebook/general-
info.htm.


                                  5
2009,   the    SSA    conducted   a     continuing     disability        review     that

considered disability under both Titles II and XVI.                           (Appeals

Council Notice at ECF p. 17.)                 However, that determination was

issued in error because Plaintiff was “not found disabled in 2000

for   purposes       of   entitlement    to     a   period   of    disability        and

disability insurance benefits” and the “continuing disability

review should have only referenced eligibility for supplemental

security      income.”       (Appeals    Council      Notice      at    ECF    p.   17.)

Plaintiff never appealed the 2000 Benefits Decision.

III. Plaintiff’s 2014 Disability Benefits Application and Decision

              On September 25, 2014, Plaintiff filed an application

for disability insurance benefits alleging disability beginning

December 13, 1983.         (2014 App., Prelle Decl., Ex. 1, D.E. 12-1, at

ECF pp. 4-11.)            On October 8, 2014, the SSA sent Plaintiff a

“Notice of Disapproved Claim,” informing him that he did not

qualify    for       disability    benefits         based    on        res    judicata.

(Oct. 8, 2014 Notice, Prelle Decl., Ex. 2, D.E. 12-1, at ECF pp.

12-14.)    Plaintiff requested reconsideration 3 on the basis that

“circumstances ha[ve] changed.”                 (2014 Reconsid. Req., Prelle

Decl., Ex. 3, D.E. 12-1, at ECF p. 15.)               On January 12, 2015, the




3 Plaintiff submitted a “Request for Hearing by Administrative
Law Judge” but a handwritten notation indicates it was “accepted
in place of 561.” (2014 Reconsid Req. at ECF p. 15.) The SSA’s
website indicates that Form SSA-561 is a “Request for
Reconsideration.” See https://www.ssa.gov/forms/ssa-561.pdf.
                                          6
SSA denied Plaintiff’s request for reconsideration finding that

“[t]he date you are last insured for Social Security Disability is

12/31/95,”    and    that      Plaintiff’s     “disability       ended   6/09,”   and

Plaintiff did not appeal that decision.                 (Jan. 12, 2015 Denial,

Prelle Decl., Ex. 4, D.E. 12-1, at ECF p. 16-18.)                        Plaintiff’s

request    for    reconsideration      was     also   denied     even    considering

claims    that    Plaintiff’s      disability     worsened       in   January     2000

“because of a lack of insured status.”                (Jan. 12, 2015 Denial at

ECF pp. 16.)

             On March 27, 2015, Plaintiff requested a hearing before

an ALJ to “appeal” the denial of his request for reconsideration.

(Mar. 2015 Hearing Req., Prelle Decl., Ex. 5, D.E. 12-1, at ECF p.

19.)     Specifically, Plaintiff sought to appeal the portion of the

denial that indicated benefits ended on “06/09,” “a letter was

sent on 08/10/09,” and that Plaintiff “failed to appeal within

sixty (60) days.” (See Mar. 2015 Hearing Req.) On March 10, 2017,

an ALJ dismissed Plaintiff’s request for a hearing on the ground

that res judicata barred his application.                    (Mar. 2017 Denial,

Prelle    Decl.     Ex.   6,    D.E.   12-1,    at    ECF   p.    20-24,    at    23.)

Specifically, the ALJ stated:

       The record shows that the claimant previously filed
       applications for a period of disability, disability
       insurance benefits, and supplemental security income
       that   were   denied   in   a   determination  dated




                                         7
     January 12, 2015. 4 This determination, which was issued
     after the claimant’s insured status expired on
     December 31, 1995,    became   administratively    final
     because the claimant did not request review within the
     stated time period.

(Mar. 2017 Denial at ECF p. 23.)        The ALJ did not extend the

deadline for review because, at the time of the 2000 Benefits

Decision, “the claimant did not have or allege having a mental

impairment [and] none of the conditions for reopening set forth in

20 CFR § 404.988 5 [are] present in this case.”      (Mar. 2017 Denial

at ECF p. 23.)   The ALJ also compared the facts and issues alleged

in the “previous determination with that relating to [Plaintiff’s]

current claim” and found “no new and material evidence has been

submitted and [ ] there has been no change . . . concerning the

facts and issues ruled upon in connection with the previously

adjudicated period.”   (Mar. 2017 Denial at ECF pp. 23-24.)

          On April 7, 2017, Plaintiff requested a review of a

“hearing decision/order” to the Appeals Council because the ALJ

“lied an[d] said [Plaintiff] was unrepresented [and had] no mental

impairment”      and     the      ALJ      “failed       to      apply




4 This date appears to be incorrect and the Court assumes it
refers to the 2000 Benefits Application and Decision.

5 20 CFR § 404.988 provides the conditions for reopening SSA
decisions.
                                 8
20 C.F.R. § 404.988(7)(8).” 6       (2017 Review Req., Prella Decl., Ex.

7, D.E. 12-1, at ECF p. 25.)

             On October 25, 2017, the Appeals Council issued a notice

denying Plaintiff’s request for review.            (Appeals Council Notice

at ECF pp. 16-17.)       The Appeals Council reviewed medical evidence

from Dr. Deleon Blanco, dated April 1, 1999 and E. Travis, D.D.S,

dated May 3, 1999 and found they did “not relate to the period at

issue” and therefore did not “affect the decision about whether

[Plaintiff        was]     disabled        beginning    on     or     before

December 31, 1995.”       (Appeals Council Notice at ECF p. 17.)        The

Appeals Council next detailed Plaintiff’s disability determination

history (see BACKGROUND, Section II, supra) and concluded that the

ALJ’s “dismissal of the request for hearing was appropriate.”

(Appeals Council Notice at ECF p. 17.)

             On   March 16, 2018,     Plaintiff    commenced   this   action

seeking review of the Appeals Council’s October 25, 2017 denial.

(See Compl., D.E. 1; see also Compl., Ex. A., D.E. 1-1, at ECF pp.

2-3.)   The Complaint avers that Plaintiff did not receive the

Appeals Council’s Notice before March 1, 2018, the date he alleges

his attorney provided him with a copy.            (See Compl. at ECF p. 2;




6 Plaintiff also submitted a copy of his request to the Appeals
Council, however, in addition to his claims that the ALJ
(1) lied and (2) failed to apply 20 CFR § 404.988, Plaintiff’s
copy includes the phrase “clerical errors.” (Mar 2015 Hearing
Req., D.E. 14, at ECF p. 13.)
                                       9
Compl., Ex. A., at ECF pp. 2-5.)               Plaintiff asks the Court excuse

his “late filing” due to mental illness.                    (See Compl., Ex. A.,

D.E. 1-1, at ECF p. 2.)        Plaintiff also argues that he “failed to

establish   insured      disability       through     the    year   2000”   because

“[D]efendant failed to apply all of the [P]laintiff[’s] earnings

from 1989 to 1995” and that he was denied due process because the

Commissioner     committed     a    “clerical     error”     warranting     the   re-

opening     of     the     2000       Benefits        Decision      pursuant       to

20 CFR § 404.988(7)(8).        (Compl., Ex. A., at ECF p. 3, ¶¶ 3-4.)

            Specifically, the Complaint alleges that it was error

for the Commissioner to find Plaintiff’s benefits ended in 1995

when the “SSA 7005-sm-s1 form clearly shows [ ] [P]laintiff worked

in 1995,” and that he deserves “extra credit” for being a member

of the U.S. Military. (Compl., Ex. A., at ECF p. 4.) The Complaint

also alleges that the Commissioner disseminated false information

by stating that (1) the issues raised in Plaintiff’s 2014 Benefits

Application      were    the       same   as     in   previous      applications,

(2) Plaintiff was unrepresented, and (3) Plaintiff had no mental

impairment.      (Compl., Ex. A., at ECF p. 4, ¶ 6.)

                                    DISCUSSION

I.   Standard of Review

            “A case is properly dismissed for lack of subject matter

jurisdiction under Rule 12(b)(1) when the district court lacks the

statutory or constitutional power to adjudicate it.”                  Makarova v.

                                          10
U.S., 201 F.3d 110, 113 (2d Cir. 2000).          In resolving a motion to

dismiss for lack of subject matter jurisdiction, the Court may

consider affidavits and other materials beyond the pleadings to

resolve jurisdictional questions.         See Morrison v. Nat’l Australia

Bank, Ltd., 547 F.3d 167, 170 (2d Cir. 2008).             The Court must

accept as true the factual allegations contained in the complaint,

but it will not draw argumentative inferences in favor of Plaintiff

because subject matter jurisdiction must be shown affirmatively.

See id.; Atl. Mut. Ins. Co. v. Balfour Maclaine Int’l Ltd., 968

F.2d 196, 198 (2d Cir. 1992); Shipping Fin. Servs. Corp. v. Drakos,

140 F.3d 129, 131 (2d Cir. 1998).          “A plaintiff asserting subject

matter jurisdiction has the burden of proving by a preponderance

of the evidence that it exists.”          Makarova, 201 F.3d at 113.

II.   Analysis

            The Commissioner argues that the Court lacks subject

matter   jurisdiction   over   the    Complaint    because   the   Appeals

Council’s decision affirming the ALJ’s decision to not grant a

hearing based on res judicata is not a judicially reviewable final

decision.    (Comm’r Br. at 5-7.)           Plaintiff responds that res

judicata does not bar his claim “where there is a continuing wrong

like the clerical error in this case.”           (Pl. Opp. at ECF p. 1.)

According to Plaintiff, the Commissioner violated Plaintiff’s

procedural due process rights by failing to credit Plaintiff for

work credits “earned” at “Friendly[’s] between April 1989 and April

                                     11
1990 [and] at Carey Transportation between March 1992 and February

1993” while using his fraudulently obtained second social security

number.    (See generally Pl. Opp. at ECF p. 1.)

     A.        The Court Lacks Jurisdiction

               “Judicial review of the Commissioner’s adjudications of

claims arising under Title II of the Social Security Act (“the

Act”) is provided for and limited by 42 U.S.C. §§ 405(g) and (h).”

Ramos v. Astrue, No. 11-CV-6204, 2012 WL 2358158, at *1 (E.D.N.Y.

June 20, 2012).           “According to § 405(g), judicial review is

authorized only after a ‘final decision of the Commissioner of

Social Security made after a hearing.’”                Id. (citation omitted).

Moreover, “[t]he law is clear that district courts do not have

jurisdiction      to    review   the    SSA’s   res    judicata     determinations

unless a plaintiff presents a colorable constitutional claim.”

Orozco    v.    Barnhart,    No.   05-CV-6083,        2006    WL   1276737,     at   *2

(S.D.N.Y. May 10, 2006) (collecting cases).                  Accordingly, there is

no final decision for the Court to review and the Complaint must

be dismissed unless Plaintiff presents a “colorable constitutional

claim.”    Id.

     B.        Plaintiff Has Not Presented a Colorable Constitutional
               Claim

               “The    Commissioner’s    decision      not    to   reopen   a   prior

determination is generally not subject to judicial review.” Pataro

v. Berryhill, No. 17-CV-6165, 2019 WL 1244664, at *12 (S.D.N.Y.


                                         12
Mar. 1, 2019), R&R adopted, 2019 WL 1244325 (S.D.N.Y. Mar. 18,

2019) (citing Califano v. Sanders, 430 U.S. 99, 107-08, 97 S. Ct.

980, 985-86, 51 L. Ed. 2d 192 (1977)).          However, the Court may

“review the Commissioner’s decision not to reopen a disability

application under two limited exceptions: ‘where the Commissioner

has constructively reopened the case and where the claimant has

been denied due process.’”     Ramos, 2012 WL 2358158, at *2 (quoting

Byam v. Barnhart, 336 F.3d 172, 180 (2d Cir. 2003)).           A case is

“‘constructively reopened when the ALJ ‘reviews the entire record

and renders a decision on the merits.’” Id.         Here, the ALJ did not

review the entire record and therefore this exception does not

apply.   See, e.g., Bigelow v. Astrue, No. 08-CV-6450, 2009 WL

1955750, at *4 (W.D.N.Y. July 6, 2009) (“Indeed, even if the

Appeals Council considers the merits of a claimant’s request for

reconsideration, ‘where the discussion of the merits is followed

by a specific conclusion that the claim is denied on res judicata

grounds, the decision should not be interpreted as re-opening the

claim and is therefore not reviewable’”) (quoting Krumpelman v.

Heckler, 767 F.2d 586, 589 (9th Cir. 1985)).

           Rather, Plaintiff argues that the Commissioner’s failure

to   account   for   his   “work   credits”   was   an   unconstitutional

deprivation of property.      (See Pl. Opp. at ECF p. 2 (asserting a

violation of procedural due process).)        Plaintiff obtained these

work credits while using his second social security number.          (See

                                    13
BACKGROUND, Section I, supra.)                The Court cannot find any source

holding    that    there     is    a    constitutionally           protected   property

interests in work credits “earned” by using a fraudulently obtained

social security number.             Absent law to the contrary, the Court

declines    to    carve     out    a     constitutional        right    protected       by

procedural due process where, as here, a jury convicted Plaintiff

for fraudulently obtaining, and then using, the second social

security number.        See Fore, 169 F.3d at 106-07.

             To the extent Plaintiff argues he was denied procedural

due process because the ALJ did not hold a hearing with respect to

his     request    to   reopen         the    2000     Disability     Decision,     “the

Commissioner is not required to hold a hearing before invoking res

judicata to deny such a claim.”                    Bigelow, 2009 WL 1955750, at *5

(citing Yeazel v. Apfel, 148 F.3d 910, 912 (8th Cir. 1998)).

             Moreover, although Plaintiff never appealed the 2000

Benefits Decision, he asks the Court to excuse his belated request

to reopen the 2000 Benefits Decision because a mental impairment

prevented him from timely doing so.                       (See generally Compl; Pl.

Opp.)      “‘A    claimant       suffering         from   mental    illness    raises    a

colorable constitutional claim when he asserts that his mental

illness    precluded       him    from       litigating      his    claim   because     it

prevented him from proceeding from one administrative level to

another.’”       Vaswani v. Barnhart, No. 05-CV-8539, 2007 WL 2412262,

at *3 (S.D.N.Y. Aug. 23, 2007) (quoting Byam, 336 F.3d at 182).

                                              14
“To    establish   this   type   of      claim,    a    claimant   must    make    a

‘particularized     allegation      of    mental    impairment     plausibly      of

sufficient severity to impair comprehension.’                The Byam standard

requires     inquiry   into   not     only     whether    the   claimant    could

understand administrative and legal procedures, but also whether

she could pursue these procedures.”               Id. (quoting Byam, 336 F.3d

at 182-83.)    Moreover, a plaintiff cannot rely “upon a generalized

allegation, long after the fact, that the claimant was too confused

to understand available administrative remedies.”                  Stieberger v.

Apfel, 134 F.3d 37, 41 (2d Cir. 1997).

             Plaintiff submits (1) a medical evaluation form, dated

April 27, 1999, indicating a possible schizophrenia diagnosis (Pl.

Opp., at ECF p. 9) and (2) a memorandum, dated April 1, 1999,

summarizing a mental status exam of Plaintiff (Pl. Opp., at ECF p.

10).    These records fail to demonstrate that Plaintiff’s mental

impairment prevented him from “understand[ing] administrative and

legal procedures” and from “pursu[ing] these procedures” in the

year 2000.    Vaswani, 2007 WL 2412262, at *3.            To the contrary, the

medical forms pre-date Plaintiff’s 2000 Benefits Application.

Therefore,     notwithstanding      his       medical    diagnoses,    Plaintiff

understood the administrative and legal procedures to follow to

file a request for benefits.              Indeed, Plaintiff appealed his

criminal conviction and the Court’s denial of his habeas petition

to the Second Circuit.        (See DISCUSSION supra.)           Moreover, at or

                                         15
around the time Plaintiff submitted his 2000 Benefits Application,

Plaintiff raised the issue of his mental impairment in an appeal

before Veterans Affairs (see discussion at VA Appeal Decision,

D.E. 1-7, at ECF p. 9) and in his habeas petition before this Court

(see DISCUSSION supra).           In fact, the April 27, 1999 medical

evaluation form submitted here was also attached to Plaintiff’s

habeas petition.       (See No. 99-CV-2140, Pet.)       Further, as detailed

by the Commissioner, “Plaintiff was able to pursue the processing

and continued receipt of SSI benefits for years” and “filed the

necessary paperwork to” select a representative payee. (See Comm’r

Reply at 4; see also Pl. Opp., at ECF pp. 25-27.)                Plaintiff’s

2014     Disability      Application     also   indicated      that   “[t]he

circumstances had changed,” and not that he was prevented from

appealing the 2000 Disability Decision on the grounds that mental

illness prevented him from timely doing so.              (See 2014 Reconsid.

Req.)        Thus, Plaintiff’s mental impairment did not prevent him

from proceeding from one administrative level to another and there

has been no violation of due process that would justify the Court’s

review despite Plaintiff’s failure to satisfy Section 405(g).

        C.     No Private Right of Action

               “There is no private right of action under the Social

Security Act.”         Katsoulakis v. Astrue, No. 10-CV-0081, 2011 WL

3877080, at *5 (E.D.N.Y. Aug. 31, 2011).              Even assuming that the

Court        has   subject   matter    jurisdiction     over   this   action,

                                       16
Plaintiff’s claims still fail to state a claim for which relief

may be granted.   Indeed, “to the extent plaintiff is attempting to

allege violations of [his] constitutional rights by the SSA, the

SSA is immune from suit.”     Katsoulakis, 2011 WL 3877080, at *5

(explaining that Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971)

bars actions against a federal agency).

     D.   The Court’s Restitution Order

          Finally,    Plaintiff   asks   the   Court   to   vacate    the

restitution order arising out of his criminal conviction because

he is “permanently disabled.”      (Pl. Opp. at ECF p. 3.)           This

request is denied.     As stated, the Second Circuit affirmed the

Court’s restitution order to the extent it was imposed “as a

condition of [Plaintiff’s] supervised released.”        Fore, 169 F.3d

at 110.   Thus, the Court’s restitution order requiring Plaintiff

to pay $89,680.53 was affirmed and remains valid as a condition of

supervised release.




            [BOTTOM OF PAGE INTENTIONALLY LEFT BLANK]




                                  17
                           CONCLUSION

          Accordingly, the Commissioner’s motion (D.E. 11) is

GRANTED and the Complaint is DISMISSED with prejudice.   The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would

not be taken in good faith and therefore in forma pauperis status

is DENIED for the purpose of an appeal.      Coppedge v. U.S., 369

U.S. 438, 444-45, 82 S. Ct. 917, 920-21, 8 L. Ed. 2d 21 (1962).

The Clerk of the Court is directed to enter judgment accordingly

and to mark this case CLOSED.



                                     SO ORDERED


                                     _/s/ JOANNA SEYBERT_____
                                     Joanna Seybert, U.S.D.J.

Dated:    March   24__, 2020
          Central Islip, New York




                                18
